DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tap detector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 13 and 24 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Publication No. 2019/0335000 A1 (Zhang).
Referring to claim 1, Zhang discloses a true wireless headset comprising: a housing; a microphone that is mechanically coupled to the housing (page 2, paragraph 28, page 3, paragraph 41), wherein the microphone is configured to detect sound and output detection signals indicative of the sound (page 3, paragraph 41).  Zhang discloses output voices that can be detected by the audio assembly with the microphone.  Zhang discloses a tap detector that is configured to receive a first representation of the detection signals, and to process the first representation of the detection signals to determine whether a user tapped on the housing (page 4, paragraph 51).  Sending the first control instruction includes determining whether the user tapped on the housing.  Zhang discloses at least one additional circuitry that is configured to respond to a determination that the user tapped on the housing (page 3, paragraphs 35, 36, page 4, paragraph 51).  The additional circuitry of the electronic apparatus and the control instruction generated in response to the tap responds to the user’s tap on the wearable device.
Referring to claims 11 and 23, Zhang discloses that the at least one additional circuitry is a controller that is configured to control the true wireless headset based on a detection of at least one tap (page 3, paragraphs 35, 36, page 4, paragraph 51).
Referring to claim 13, Zhang discloses a method for tap detection in a true wireless headset, the method comprises: detecting, by a microphone of the true wireless headset, sound and output detection signals indicative of the sound, wherein the microphone is mechanically coupled to a housing of the true wireless headset (page 2, paragraph 28, page 3, paragraph 41); receiving, by a tap detector of the true wireless headset, a first representation of the detection signals; processing, by the tap detector, the first representation of the detection signals to determine whether a user tapped on the housing (page 4, paragraph 51); and responding, by at least one additional circuitry of the true wireless headset, to a determination that the user tapped on the housing (page 3, paragraphs 35, 36, page 4, paragraph 51).  

Referring to claim 24, Zhang discloses a non-transitory computer program product that stores instructions that once executed by a true wireless headset cause the true wireless headset to execute the steps of: detecting, by a microphone of the true wireless headset, sound and output detection signals indicative of the sound, wherein the microphone is mechanically coupled to a housing of the true wireless headset (page 2, paragraph 28, page 3, paragraph 41); receiving, by a tap detector of the true wireless headset, a first representation of the detection signals (); 149377-USprocessing, by the tap detector, the first representation of the detection signals to determine whether a user tapped on the housing and responding, by at least one additional circuitry of the true wireless headset, to a determination that the user tapped on the housing (page 3, paragraphs 35, 36, page 4, paragraph 51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and U.S. Publication No. 2004/0204116 A1 (Ben-Efraim).
Referring to claims 2 and 14, Zhang does not disclose that the detection signals are analog detection signals, wherein the true wireless headset comprises an analog to digital converter that is configured to convert the analog detection signals to digital detection signals.  Ben-Efraim discloses that the detection signals are analog detection signals, wherein the true wireless headset comprises an analog to digital converter that is configured to convert the analog detection signals to digital detection signals (page 5, paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Ben-Efraim that the detection signals are analog detection signals, wherein the true wireless headset comprises an analog to digital converter that is configured to convert the analog detection signals to digital detection signals.  Ben-Efraim discloses a well-known technique for processing analog data which would improve the similar device used by Zhang.
Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and U.S. Publication No. 2019/0072601 A1 (Dzierwa).
Referring to claims 3 and 15, Zhang does not disclose a tap filter that is configured to generate the first representation of the detection signals by applying a filtering operation.  Dzierwa discloses a tap filter that is configured to generate the first representation of the detection signals by applying a filtering operation (page 18, paragraph 190).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Dzierwa to generate the first representation of the detection signals by applying a filtering operation.  DDzierwa discloses a well-known technique for removing data from a tap which would improve the similar device of Zhang in the same way.
Referring to claims 4 and 16, Zhang and Dzierwa disclose that the tap filter is a matched filter (Dzierwa, page 19, paragraph 196).
Claims 5, 6, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang. U.S. Publication No. 2019/0072601 A1 (Dzierwa) and U.S. Publication No. 2010/0116563 A1 (Paradiso).
Referring to claims 5 and 17, Zhang and Dzierwa do not disclose the tap detector is configured to process the first representation of the detection signals by searching for an acoustic signature of the tap.  Paradiso discloses the tap detector is configured to process the first representation of the detection signals by searching for an acoustic signature of the tap (page 2, paragraph 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Paradiso the tap detector is configured to process the first representation of the detection signals by searching for an acoustic signature of the tap.  Paradiso discloses a known element for detecting taps that would improve the system of Zhang.
Referring to claims 6 and 18, Zhang, Dzierwa and Paradiso disclose that the acoustic signature of the tap comprises up to few hundred signals (Paradiso, page 6, paragraph 60).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Ben-Efraim and Dzierwa. 
Referring to claims 7 and 19, Zhang does not disclose that the detection signals are analog detection signals, wherein the true wireless headset comprises an analog to digital converter and a tap filter, wherein the analog to digital converter is configured to convert the analog detection signals to digital detection signals; and wherein the tap filter that is configured to apply a first filtering operation on the digital detection signals to provide to the tap detector the first representation of the detection signals.  Ben-Efraim discloses that the detection signals are analog detection signals, wherein the true wireless headset comprises an analog to digital converter that is configured to convert the analog detection signals to digital detection signals (page 5, paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Ben-Efraim that the detection signals are analog detection signals, wherein the true wireless headset comprises an analog to digital converter that is configured to convert the analog detection signals to digital detection signals.  Ben-Efraim discloses a well-known technique for processing analog data which would improve the similar device used by Zhang.
Zhang and Ben-Efraim do not disclose a tap filter.  Dzierwa discloses a tap filter that is configured to generate the first representation of the detection signals by applying a filtering operation (page 18, paragraph 190).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Dzierwa to generate the first representation of the detection signals by applying a filtering operation.  DDzierwa discloses a well-known technique for removing data from a tap which would improve the similar device of Zhang in the same way.
Claims 8, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Ben-Efraim, Dzierwa and U.S. Publication No. 2017/0103420 A1 (Ramasarma).
Referring to claims 8 and 20, Zhang, Ben-Efraim and Dzierwa do not disclose a voice trigger detector and a voice trigger filter, wherein the voice trigger filter is configured to apply a second filtering operation on the digital detection signals to provide to the voice trigger detector a second representation of the detection signals, wherein the voice trigger detector is configured to 129377-US receive the second representation of the detection signals, and to process the second representation of the detection signals to determine whether the microphone sensed a voice trigger.  Ramasarma discloses a voice trigger detector and a voice trigger filter, wherein the voice trigger filter is configured to apply a second filtering operation on the digital detection signals to provide to the voice trigger detector a second representation of the detection signals, wherein the voice trigger detector is configured to 129377-US receive the second representation of the detection signals, and to process the second representation of the detection signals to determine whether the microphone sensed a voice trigger (page 3, paragraph 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Ramasarma a voice trigger detector and a voice trigger filter, wherein the voice trigger filter is configured to apply a second filtering operation on the digital detection signals to provide to the voice trigger detector a second representation of the detection signals, wherein the voice trigger detector is configured to 129377-US receive the second representation of the detection signals, and to process the second representation of the detection signals to determine whether the microphone sensed a voice trigger.  Ramasarma discloses a well-known technique for filtering sounds that would improve the similar technology of Zhang.  
Referring to claims 9 and 21, Zhang, Ben-Efraim, Dzierwa and Ramasarma disclose the voice trigger detector is configured to process the second representation of the detection signals by searching for an acoustic signature of the voice trigger (Ramasarma, page 3, paragraph 41).  The ambient sounds are filtered out to determine the voice of the user.
Referring to claims 10 and 22, Zhang, Ben-Efraim, Dzierwa and Ramasarma disclose  the acoustic signature of the voice trigger comprises few thousand signals (Zhang, page 3, paragraph 42).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Referring to claim 12, Zhang discloses the true wireless headset that consist essentially of the housing, the microphone, the tap detector and the at least one additional circuitry (page 2, paragraph 28, paragraph 30, page 3, paragraph 37, paragraph 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the true wireless headset that consist essentially of the housing, the microphone, the tap detector and the at least one additional circuitry.  One of ordinary skill in the art would know that a wireless headset can include elements that are limited to those identified above.  A wireless headset with these specified elements only included is obvious to one of ordinary skill in the art.  
Conclusion
9.	Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
June 19, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143